Citation Nr: 1726120	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability, claimed as bursitis, to include as secondary to service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right hip disability, claimed as bursitis, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for depression secondary to service-connected disability.

6.  Entitlement to service connection for sacroiliitis, secondary to service-connected disability.

7.  Entitlement to an increased rating for left hip bursitis, rated as 10 percent disabling.

8.  Entitlement to an increased rating for a left ankle stress fracture, rated as 0 percent disabling during the period prior to March 18, 2010, and 10 percent disabling during the period since.

9.  Entitlement to an increased rating for a right ankle stress fracture, rated as 0 percent disabling during the period prior to March 18, 2010, and 10 percent disabling during the period since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to October 2001.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Following the hearing, the record was held open for an additional 60 days for the submission of additional evidence.  However, to date, no additional evidence has been received, and the Board will proceed with the appeal.

The issues of entitlement to service connection for sacroiliitis and increased ratings for left hip bursitis and bilateral ankle stress fracture residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2008 rating decision denied service connection for a left foot condition and declined to reopen a claim of entitlement to service connection for a right hip condition. 

2.  Some of the evidence received since the April 2008 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for left foot and right hip conditions.

3.  The Veteran's depression is secondary to her service-connected disabilities, including left hip bursitis.
 
4.  The Veteran's right hip disability was incurred in service.

5.  The Veteran's left foot disability was incurred in service.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for a left foot condition and declined to reopen a claim of entitlement to service connection for a right hip condition is final.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left foot condition.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).

4.  The criteria for establishing service connection for depression have been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for establishing service connection for a right hip disability have been met. 38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for establishing service connection for a left foot disability have been met. 38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

The Veteran seeks to reopen her claims of entitlement to service connection for right hip and left foot disabilities.  The right hip disability was initially denied by the RO in a June 2002 rating decision.  Then, in an April 2008 rating decision, the RO denied the left foot service connection claim on the merits, and declined to reopen the right hip claim.  The Veteran was notified of the June 2002 and April 2008 rating decisions and her appellate rights, but she did not appeal or submit any evidence within one year.  Therefore, those decisions are final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2008 rating decision included service treatment records (STRs), post-service treatment records, and a VA examination report.  The Veteran's left foot claim was denied because the RO found that although the Veteran had a left foot disability, the medical evidence did not show that it was related to the left hip disability.  The RO similarly declined to reopen the right hip claim because it found that the medical evidence did not show a right hip disability that was related to the left hip disability.  

Evidence added to the record since the April 2008 rating decision consists of additional post-service treatment records, lay statements, the Veteran's Board hearing testimony, and VA examination reports.  This evidence is "new," as it was not previously submitted to agency decision makers.  At least some of it is also material, as it addresses the reason for the prior denials.  For example, additional VA examination reports and VA treatment records document that the Veteran's left lower extremity symptoms have increased in severity and she walks with an altered gait or a limp due as a result, favoring her left leg.  During her July 2016 Board hearing, the Veteran testified that the "more I limp on the left, the worse the right hip gets."  Such evidence, when considered with a November 2007 VA treatment note indicating that the Veteran's problems "are all biomechanical, which means that certainly her hip problem can be a major contributor..." would, at the very least, trigger VA's duty to assist the Veteran by providing her an examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Similarly, the Veteran's July 2016 testimony regarding onset of left foot symptoms in service suggests a direct nexus between a current left foot disability and service, and would also trigger VA's duty to provide an examination.  Thus, the new evidence is also material.

As new and material evidence has been received, the right hip and left foot claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

II.  Service Connection 

The Veteran contends that her left foot condition was incurred in service, her right hip disability is related to service or a service-connected disability, and her depression is secondary to her service-connected disabilities, to specifically include her left hip bursitis.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).

A. Depression

After a review of the record, the Board finds that secondary service connection for depression is warranted.

The record first shows that the Veteran has been diagnosed with a depressive disorder, such as is documented in a September 2010 VA examination report.  Additionally, ongoing VA treatment notes show that the Veteran's depression has been, at least in part, attributed to pain and functional impairment caused by her service-connected left hip and bilateral ankle disabilities.  For example, in February 2010, she reported years of chronic pain from her left hip and ankles, and she reported progressively worsening depression as a result.  She was assessed with depression due to chronic medical condition.  Similar assessments of depression due to the Veteran's pain, physical disabilities or medical condition were made in March 2010 and July 2010.

The Veteran's reports of pain related to service-connected disabilities are supported by the service treatment records, as well as ongoing VA and/or private treatment records, including those dated in November 2004, June 2005 and June 2006, which document complaints of pain related to the left hip and/or ankles.  Also significant is a November 2001 written statement by the Veteran indicating that she has difficulty sleeping due to her pain.  Thus, her reports of pain due to her service-connected disabilities are deemed credible, and the diagnosis of a depressive disorder based upon those supported statements is deemed probative and credible.

The only arguably negative opinion evidence of record is a September 2010 VA opinion that depression is complex, that genetic vulnerability plays a role in its development, and that there are many factors that were contributing to the Veteran's depression.  However, the examiner ultimately found that an opinion regarding a relationship between the Veteran's depressive disorder and her service-connected left hip bursitis would be speculative, and declined to provide an opinion.  Thus, the September 2010 VA opinion is not probative.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

As the only competent and probative medical evidence relating to the Veteran's claim of depression as secondary to her service-connected disabilities, weighs in favor of the claim, the Board finds that secondary service connection for a depressive disorder is warranted.  38 C.F.R. § 3.310.

B. Right Hip 

After review of the record, the Board finds that service connection for a right hip disability is warranted.

At the outset, a current right hip disability is established, as a March 2008 VA examiner diagnosed right greater trochanteric bursitis, along with right iliotibial band syndrome.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Subsequent VA treatment notes and lay testimony from the Veteran also support continuing right hip pain and symptoms through the present.

The Board also finds the Veteran's account that she has suffered from right hip pain, diagnosed as right greater trochanteric bursitis, since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Parenthetically, the Board acknowledges the Veteran's current testimony that her right hip disability is secondary to her left hip disability, and that she began having right hip problems around 2003.  However, as discussed further below, she has also complained of a right hip disability since service, and the evidence of record shows right hip complaints within 6 months of separation from service.  Thus, the Board has also considered entitlement to service connection for a right hip disability on a direct basis, in addition to as secondary to service-connected disability.

In this regard, the Veteran's service treatment records document treatment specific to the left hip, gait problems, bilateral tibial stress fractures, and an assessment of left trochanteric bursitis, and she has provided competent lay statements to the effect that she was also assessed to have trochanteric bursitis of the right hip in service.  The credibility of those statements is supported by statements made by the Veteran in conjunction with a VA examination performed in April 2002, less than six months after her separation from service.  

Specifically, at the time of the April 2002 VA examination, it was noted that imaging of the hip was being undertaken for a history of "TROCHANTER BURSITIS BOTH HIPS." During that examination, the Veteran also had complaints of "secondary pain in both of her hips" following her bilateral tibial stress fractures in service, left worse than right.  On physical examination, there was slight tenderness over the trochanteric area of both hips, somewhat more on the left than the right.  Given the objective evidence of right hip symptoms and a reported diagnosis of trochanteric bursitis of the right hip less than six months of separation, the Board finds credible the Veteran's statements of in-service incurrence of a right hip disability. 

Moreover, her lay testimony regarding continuing symptoms since service are deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337   (2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  They are generally supported by reports of right hip pain documented in ongoing VA treatment notes, including in June 2007, and the March 2008 VA examination report.  Also significant is evidence of a June 2007 diagnosis of bilateral trochanteric bursitis, as it supports a consistent diagnosis from April 2002, just months after separation from service, to the March 2008 VA examination.  

Although a VA examiner provided a negative nexus opinion concerning the right hip in March 2008, the opinion only addressed the right hip disability as secondary to the left hip disability.  Thus, it is not probative of any direct nexus between the right hip and service.

Therefore, in light of the Veteran's service treatment records, the post-service treatment records, the VA examination findings, and the Veteran's competent lay statements, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right hip disability was incurred in service.  38 C.F.R. 
§ 3.303(a).  Accordingly, resolving all doubt in her favor, service connection for a right hip disability is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. 
§ 3.102 (2016).

C. Left Foot

After review of the record, the Board also finds that service connection for a left foot condition is warranted.

At the outset, a current left foot disability is established, as the September 2010 VA examiner noted the diagnosis of plantar fasciitis.  During the examination, the Veteran reported that she had foot pain in service that improved after she was out of boots, but that she continued to have left foot pain post-service.  Other VA and private treatment records also show post-service diagnoses of bursitis and tenosynovitis affecting the left foot.  

Addressing in-service incurrence, the Veteran's service treatment records show that in April 2001, the Veteran complained of "extreme foot pain." In July 2001, she sought treatment for left foot pain and, in August 2001, reported not only left foot pain for 16 days, but also bilateral arch pain.  The service treatment records further show that the Veteran was placed on profile due to foot pain.

The Board also finds the Veteran's account that she has suffered from left foot pain since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  In this regard, the record contains ongoing private treatment records dating from as early as November 2004, just three years after service, in which the Veteran reported chronic left foot pain and was advised on plantar fascial stretching and icing.

Although a VA examiner provided a negative opinion in September 2010, the stated basis for that opinion was that there was a single complaint of left foot pain in August 2001, and "no evidence of a chronic left foot condition following separation from the military."  Contrary to that rationale, however, are STRs showing three separate treatments for foot pain in service spanning from April 2001 to August 2001, and post-service private treatment records dating from November 2004 to January 2007, and VA treatment notes dating from November 2007 through June 2010 documenting complaints of chronic left foot pain.  Thus, as the September 2010 VA opinion is based upon an inaccurate factual predicate, it is accorded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Therefore, in light of the Veteran's service treatment records, the post-service treatment records, the VA examination findings, and the Veteran's competent lay statements, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's left foot disability was incurred in service.  38 C.F.R. 
§ 3.303(a).  Accordingly, resolving all doubt in her favor, service connection for a left foot disability is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. 
§§ 3.102, 3.303 (2016).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip condition, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left foot condition, is reopened.

Service connection for depression secondary to service-connected disabilities is granted.

Service connection for a right hip disability, diagnosed as greater trochanteric bursitis, is granted.

Service connection for a left foot disability, diagnosed as plantar fasciitis, is granted.


REMAND

The Board finds that the Veteran's sacroiliitis service connection claim and her increased rating claims require remand for new examinations.

Concerning increased ratings for the Veteran's left hip and bilateral ankles, she was last afforded VA examinations to evaluate those disabilities in October 2010, nearly seven years ago, and in July 2016, she testified that her left hip and bilateral ankle disabilities had worsened.  In light of the foregoing, the Board finds that the Veteran should be afforded an additional opportunity to undergo examinations in furtherance of her claims.  38 C.F.R. § 3.327; Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The VA examination should be performed in accordance with the range of motion testing required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires hat VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  at 168-169.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Next, regarding the Veteran's sacroiliitis disability, the Board finds that a new examination is also warranted, particularly in light of the Board's grant of service connection for left foot and right hip disabilities.  In this regard, while a VA examiner rendered a negative opinion concerning left sacroiliitis in September 2010, the examiner only addressed whether that disability is secondary to the left hip disability, and did not consider the Veteran's bilateral ankle or now service-connected left foot and right hip disabilities.  It is also not clear from the opinion that the sacroiliac joint is an immovable joint and "is unlikely to be affected in any way by bursitis," or whether the examiner considered the evidence of gait abnormalities since service attributed to her service-connected disabilities.  In this regard, in November 2007, a VA physician opined that the Veteran's problems are biomechanical and that the hip certainly could contribute to her other problems.  Moreover, given the Veteran's statements during VA treatment that she has experienced back pain since service, as well as VA treatment records showing prescribed medication for back pain since at least as early as November 2007, a medical opinion that addresses direct service connection should be obtained as well.

Finally, given the Veteran's testimony suggesting that there are a number of outstanding VA treatment records, all outstanding VA treatment records dating since service should be obtained.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from October 2001 to the present, from VA outpatient clinics in St. Augustine and Daytona, and the VAMC in Gainesville, Florida.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of her service-connected left hip bursitis and residuals of left and right ankle stress fractures.  The claims file should be made available to and reviewed by the examiner. 

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since March 2010) of the left hip, left ankle, and right ankle in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of her service-connected left hip, left ankle, and right ankle disabilities, and what impact, if any, those have on her occupational functioning.

3.  Schedule the Veteran for an examination for her sacroiliitis claim.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any low back disability found, to include sacroiliitis, and state whether it is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service.  Please explain why or why not.  In rendering this opinion, please comment on the significance, if any, of the Veteran's hip, ankle, and foot disabilities, and gait disturbance in service. 

b.  If not directly related to service, state whether it is at least as likely as not that the low back disability, to include sacroiliitis, was caused by the Veteran's service-connected bilateral hip, bilateral ankle, and/or left foot disabilities.  Please explain why or why not.  In providing the opinion, please specifically address the evidence of gait disturbance throughout the record, as well as the November 2007 notation that the Veteran's biomechanical problems could be related to her left hip disability. 

c.  If not caused by any or all of the Veteran's service-connected disabilities, state whether it is at least as likely as not that the low back disability, to include sacroiliitis, has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by any or all of the Veteran's service-connected disabilities, to include the bilateral hip, bilateral ankle, and/or left foot.  Please explain why or why not.

d.  If the examiner finds that the low back disability has been permanently worsened beyond normal progression (aggravated) by any service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the low back disability that is attributed to the service-connected disability

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


